EXHIBIT 10.4

FIRST AMENDMENT

TO

AGREEMENT OF LIMITED PARTNERSHIP

OF

EPE UNIT II, L.P.

Dated as of

August 7, 2007

 

This First Amendment (this “Amendment”) to the Agreement of Limited Partnership
(the “Partnership Agreement”) of EPE Unit II, L.P., a Delaware limited
partnership (the “Partnership”), is made and entered into effective as of August
7, 2007, pursuant to the terms of the Partnership Agreement and in accordance
with Section 12.05 thereof.

 

 SECTION 1. AMENDMENTS.

 

(a) Section 1.01. Section 1.01 is hereby amended to amend and restate the
following definition:

 

“Adjustment Date” means (i) the date on which any distributions are made
pursuant to Section 5.03, but no later than the fifth Business Day following the
payment date for each distribution made by EPE with respect to EPE Units, and
(ii) as soon as practicable following the receipt of proceeds by the Partnership
from the disposition of EPE Units, but no later than the fifth Business Day
following the receipt of any proceeds by the Partnership from the disposition of
EPE Units.

 

Section 2. RATIFICATION OF PARTNERSHIP AGREEMENT. Except as expressly modified
and amended herein, all of the terms and conditions of the Partnership Agreement
shall remain in full force and effect.

 

Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.

 

[Signature Page Follows]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first set forth above.

 

 

 

 

 

GENERAL PARTNER:  

EPCO, INC.
 

 

 

By:  

              /s/ Richard H. Bachmann                  

 

 

Richard H. Bachmann 

 

 

 

Executive Vice President 

 

 

 

 

 

 

 

 

CLASS A LIMITED PARTNER:  

DUNCAN FAMILY INTERESTS, INC.
 

 

 

By:  

              /s/ Michael G. Morgan                      

 

 

Michael G. Morgan 

 

 

 

President 

 

 

 

 

CLASS B LIMITED PARTNER:

Pursuant to Powers of Attorney executed in

 

favor of, and granted and delivered to the

 

General Partner

 

 

 

By:   EPCO, INC.

(As attorney-in-fact for the Class B Limited Partners pursuant to powers of
attorney)

 

 

 

By:                 /s/ Richard H. Bachmann                  

Richard H. Bachmann

Executive Vice President

 

First Amendment to Agreement of Limited Partnership of EPE Unit II, L.P.

 

 

 

--------------------------------------------------------------------------------

 